FILE COPY




   BRIAN QUINN
    Chief Justice
                               Court of Appeals                              VIVIAN LONG
                                                                                 Clerk

JAMES T. CAMPBELL
      Justice
                                Seventh District of Texas                  MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                              Potter County Courts Building                  P. O. Box 9540
                                                                               79105-9540
                               501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                 Amarillo, Texas 79101-2449                    (806) 342-2650

                              www.txcourts.gov/7thcoa.aspx

                                    June 30, 2015

David A. Pearson                             Debra Ann Windsor
222 W. Exchange, Ste. 103                    Assistant District Attorney
Fort Worth, TX 76164                         401 W. Belknap St.
* DELIVERED VIA E-MAIL *                     Fort Worth, TX 76196-0201
                                             * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-15-00257-CR, 07-15-00258-CR
          Trial Court Case Numbers: 1370095D, 1370096D

Style: Michael D. Thomas aka Michael Thomas v. The State of Texas

Dear Counsel:

       By Order of the Supreme Court of the State of Texas, the captioned appeals
have been transferred to this Court from the Court of Appeals for the Second District of
Texas and have been received and given the above appellate numbers. Please
reference the above appellate numbers in all future correspondence in respect to these
appeals.

                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK

 xc:       Honorable Wayne F. Salvant (DELIVERED VIA E-MAIL)
           Thomas A. Wilder (DELIVERED VIA E-MAIL)
           Lorie Naylor (DELIVERED VIA E-MAIL)